29 So. 3d 1152 (2010)
Lonnie David SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-0997.
District Court of Appeal of Florida, First District.
January 29, 2010.
Rehearing Denied March 22, 2010.
Lonnie David Smith, pro se, Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Having considered the appellant's response to this Court's order of December 18, 2009, we dismiss this appeal for lack of jurisdiction. The notice of appeal filed on February 26, 2009, appealing the order denying the appellants motion for postconviction relief rendered on December 15, 2008, is untimely. Because the notice of appeal was filed more than 30 days after rendition of the order and the untimely motion for rehearing did not delay rendition, this Court is without appellate jurisdiction. See Fla. R.App. P. 9.110(b). Thus, this appeal is hereby dismissed.
DISMISSED.
KAHN, BENTON, and ROBERTS, JJ., concur.